DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2020 has been entered.
 
Status of Claims
Claims 1-9 are presently under consideration. Claim 10 is cancelled.
Applicant’s amendments to the claims filed with the response dated 29 October 2020 have been fully considered and are found to overcome the prior art rejections of record and these rejections are therefore withdrawn.
Upon performing an updated search and consideration of the newly filed claim limitations, new prior art was discovered and a new grounds of rejection for claims 1-9 is presented below.
Applicant’s arguments and remarks filed with the response dated 29 October 2020 where applicable to the new grounds of rejection are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “wherein said piling” in line 1, but claim 1 from which claim 2 depends recites “at least one piling”, thus it’s not clear which piling is being referenced in claim 2 as there are potentially multiple pilings defined in claim 1. Furthermore, claim 2 recites “a tubular vertical piling” in lines 1-2 and then later recites “at least one tubular vertical piling”, thus making it unclear how many tubular vertical pilings are defined in claim 2 (one or at least one?). The scope of claim 2 cannot be determined and is thus rendered indefinite.
Furthermore, claim 2 still recites multiple piling caps in line 3 but only seems to require one piling. As claim 2 recites that “said each piling cap removably inserted into said open top end of one of said at least one tubular vertical piling”, it’s not clear how 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestre Mata (US 2010/0139647), in further view of Chen et al (US 2009/0032089) and further in view of Wagner et al (EP 2275754A2, reference made to attached English machine translation) and in further view of Homyk et al (US 2009/0114211).

Regarding claim 1 Silvestre Mata discloses a photovoltaic panel array comprising: 
at least one piling having a bottom end and a top end, said bottom end anchored into the ground ([0040] Figs. 1-2 see: posts 1 fixed to the ground); 
at least one planar frame platform affixed to a top end of said at least one piling to form a removeable photovoltaic panel array support structure ([0040]-[0041], [0044]-[0048], Figs. 1-5, and 7-10 see: beam sections 3 serving as a planar frame platform for supports 17, frames 5 and photovoltaic modules 2 where beam sections 3 with intermediate axles 4 are affixed through metal clamps 12 with screws 16 and attachment board 22 to the tops of posts 1, this method of affixing (see Figs. 3-4) considered removable); 
at least one row of vertical posts mechanically affixed onto said platform ([0041], [0044], [0048], Figs. 1 and 5-10 see: upright portions of U-shaped supports 17 which are affixed to beam sections 3); 
a single frame member rotatably connected across the top of each said at least one row of vertical posts ([0041], [0044], [0048], Figs. 1 and 5-10 see: frame 5 rotatably connected to tops of upright portions of U-shaped supports 17); 

a horizontal positional motor mounted on at least one vertical post in said row of vertical posts, and operably connected to said single frame member for rotational movement of said single frame member and vertical inclination of said at least one photovoltaic panel row ([0043], [0052]-[0054], Figs. 1, 7 and 9-10 see: second actuator 9 which includes a motor, is mounted through yoke 24 to U-shaped support 17 and allows rotation of the frame 5 to vertically incline the photovoltaic modules 2).
Silvestre Mata does not explicitly disclose a single horizontal linear member rotatably connected across the top of each said at least one row of vertical posts where said at least one photovoltaic panel is affixed to said single horizontal linear member and said horizontal positional motor mounted on at least one vertical post in said row of vertical posts, is operably connected to said single horizontal linear member for rotational movement of said single horizontal linear member. 
Silvestre Mata does not explicitly disclose a horizontal positional motor controller connected to said horizontal positional motor; a computer providing a signal to said horizontal positional motor controller to operate said horizontal positional motor to rotate said single horizontal linear member and tilt said at least one photovoltaic panel row;  or 3an operational power grid connected to said horizontal positional motor, horizontal positional motor controller and said computer, wherein said operational power grid draws power from either a main power grid or from a battery bank charged from said photovoltaic panel array.

Silvestre Mata and Chen are combinable as they are both concerned with the field of photovoltaic panel arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic panel array of Silvestre Mata in view of Chen to add the single horizontal linear members of Chen to the photovoltaic panel array of Silvestre Mata such that a single horizontal linear member is rotatably connected across the top of each of a plurality of rows of vertical posts of Silvestre Mata as taught by Chen ([0024] [0027], Figs. 1-5, and 9-10 see: elevation crossbeams 13 rotatably connected through a bearing 131 across the tops of vertical posts of support structure 15) where at least one photovoltaic panel is affixed to said single horizontal linear 
Although Silvestre Mata teaches control algorithms are employed to track the sun (Silvestre Mata, [0006]-[0010]), modified Silvestre Mata does not explicitly disclose a horizontal positional motor controller connected to said horizontal positional motor; a computer providing a signal to said horizontal positional motor controller to operate said horizontal positional motor to rotate said single horizontal linear member and tilt said at least one photovoltaic panel row.
Wagner teaches a photovoltaic panel array comprising a horizontal positional motor controller connected to a horizontal positional motor (Wagner, Page 4 Lines 143-155, Fig. 5 see: control module 25 controlling rotary drive 13 and swivel drive 14) and a computer providing a signal to said horizontal positional motor controller to operate 
Modified Silvestre Mata and Wagner are combinable as they are both concerned with the field of photovoltaic panel arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic panel array of Silvestre Mata in view of Wagner such that the apparatus of modified Silvestre Mata further comprises a horizontal positional motor controller connected to said horizontal positional motor as taught by Wagner (Wagner, Page 4 Lines 143-155, Fig. 5 see: control module 25 controlling rotary drive 13 and swivel drive 14) and a computer providing a signal to said horizontal positional motor controller to operate said horizontal positional motor to rotate said single horizontal linear member and tilt said at least one photovoltaic panel row as taught by Wagner (Wagner, Page 4 Lines 143-155, Fig. 5 see: control module 25 receives control commands from external control unit to allow actuation of rotary drive 13 and swivel drive 14 for rotating the photovoltaic panel) as Wagner teaches this control configuration of a local control unit configured to establish a communication 
Modified Silvestre Mata does not explicitly disclose 3an operational power grid connected to said horizontal positional motor, horizontal positional motor controller and said computer, wherein said operational power grid draws power from either a main power grid or from a battery bank charged from said photovoltaic panel array.
Homyk discloses a sun tracking photovoltaic panel array comprising an operational power grid connected to a horizontal positional motor, a horizontal positional motor controller and a computer of the solar tracking panel array (Homyk, [0013], [0075]-[0078], [0084]-[0086], Figs. 13-14 see: array of solar concentrators are part of a grid with a power supply 1406 and inverter 1408 which are both connected to an AC grid to send and receive power where power supply 1406 supplied power to electronics of the array of solar concentrators such as the power controller, tracking controller and motors in Fig. 13), wherein said operational power grid draws power from either a main power grid or from a battery bank charged from said photovoltaic panel array (Homyk, [0077]-[0078], Fig. 14 see: power supply 1406 and inverter 1408 are both connected to an AC grid which supplies power received from the solar concentrators to a battery backup on the premises which can be fed back to power the power controllers and other electronics of the solar concentrators where said AC grid can also be connected to a municipal grid and draw power from said municipal grid when necessary). Homyk teaches this electrical network configuration allows the solar panel arrays to be actuated 
Homyk and modified Silvestre Mata are combinable as they are both concerned with the field of photovoltaic panel arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic panel array of Silvestre Mata in view of Homyk such that the system of Silvestre Mata further comprises an operational power grid connected to said horizontal positional motor, said horizontal positional motor controller and said computer as taught by Homyk (Homyk, [0013], [0075]-[0078], [0084]-[0086], Figs. 13-14 see: array of solar concentrators are part of a grid with a power supply 1406 and inverter 1408 which are both connected to an AC grid to send and receive power where power supply 1406 supplied power to electronics of the array of solar concentrators such as the power controller, tracking controller and motors in Fig. 13), wherein said operational power grid draws power from either a main power grid or from a battery bank charged from said photovoltaic panel array as taught by Homyk (Homyk, [0077]-[0078], Fig. 14 see: power supply 1406 and inverter 1408 are both connected to an AC grid which supplies power received from the solar concentrators to a battery backup on the premises which can be fed back to power the power controllers and other electronics of the solar concentrators where said AC grid can also be connected to a municipal grid and draw power from said municipal grid when necessary) as Homyk teaches this electrical network configuration allows the solar panel arrays to be actuated in near dark conditions or when necessary such as being ordered to stow during high wind conditions (Homyk, [0077]-[0078]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestre Mata (US 2010/0139647), in view of Chen et al (US 2009/0032089) in view of Wagner et al (EP 2275754A2, reference made to attached English machine translation) in further view of Homyk et al (US 2009/0114211) as applied to claim 1 above, and in further view of Wada et al (JP 2011-094474, see attached English machine translation) further in view of Nogier (WO 2015/145351A1, reference made to equivalent English translation US 2017/0126172).

Regarding claim 2 modified Silvestre Mata discloses the photovoltaic panel array of claim 1, but does not explicitly disclose wherein said piling is a tubular vertical piling having an open top end, and wherein said at least one planar frame platform has corners with piling caps extending therefrom, each said piling cap removeably inserted into said open top end of one of said at least one tubular vertical piling or wherein said 2photovoltaic panel is selected from the group of photovoltaic cells consisting of slotted cells, partially translucent cells, or partially transparent cells.
Wada teaches a photovoltaic panel foundation system comprising at least one piling which is a tubular vertical piling having an open top end (Wada, [0074]-[0096] Figs. 16-19 and 21 see: cylindrical shape piling 10 with an open top), and wherein at least one planar frame platform has corners with piling caps extending therefrom (Wada, [0074]-[0096] Figs. 16-19 and 21 see: base rails 30 having a pile head joining structure comprising a spherical seat plate 820/920 at its end portions), said each piling cap removeably inserted into one of said open top end of said at least one tubular 
Wada and modified Silvestre Mata are combinable as they are both concerned with the field of photovoltaic panel arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic panel array of Silvestre Mata in view of Wada such that said pilings of Silvestre Mata are tubular vertical pilings having an open top end as taught by Wada (Wada, [0074]-[0096] Figs. 16-19 and 21 see: cylindrical shape piling 10 with an open top), and wherein said at least one planar frame platform of Silvestre Mata has corners with piling caps extending therefrom as taught by Wada (Wada, [0074]-[0096] Figs. 16-19 and 21 see: base rails 30 having a pile head joining structure comprising a spherical seat plate 820/920 at its end portions), said piling caps removeably inserted into said open top end of said at least one tubular vertical piling as taught by Wada (Wada, [0074]-[0096] Figs. 16-19 and 21 see: the spherical member 824/924 of the spherical seat plate 820/920 of the pile head joining structure is inserted into the open top of the piling 10 to which it is removeably bolted) as Wada teaches pilings are not always even or level when constructed and the adjustable pile head joining structure taught by Wada allows for errors in piling inclination, or in the 
Modified Silvestre Mata does not explicitly disclose wherein said 2photovoltaic panel is selected from the group of photovoltaic cells consisting of slotted cells, partially translucent cells, or partially transparent cells.
Nogier discloses a photovoltaic panel array positioned over a crop field, on a structure having a platform raised above the ground (Nogier, [0069]-[0074] Fig. 1 see: solar collectors 10 tiltable about axes of rotation R are installed on a framework 22 of bearing structure 20 above crops C by poles 21) and configured to allow simultaneous production of solar power while allowing sufficient sunlight to pass to crops growing beneath the solar panels (Nogier, see Abstract and paras [0020]-[0024], [0074]-[0088] Fig. 2-3 see: tracking and motion of solar collectors 10 are controlled by an algorithm on computer 40 which determines an optimum balance of insolation between the crops and solar collectors depending on a desired goal). In this regard, Nogier teaches the solar panels can be made at least partially transparent in order to minimize the effects of shade on the crops (Nogier, [0011]).
Nogier and modified Silvestre Mata are combinable as they are both concerned with the field of photovoltaic panel arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic panel array of Silvestre Mata in view of Nogier such that the said 2photovoltaic panel of Silvestre Mata is formed of partially transparent cells as taught by Nogier (Nogier, [0011]) as such a modification allows the photovoltaic panel array of Silvestre Mata to be placed above crops or agricultural fields in a .

Claims 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre Mata (US 2010/0139647), in view of Chen et al (US 2009/0032089) in view of Wagner et al (EP 2275754A2, reference made to attached English machine translation) in further view of Homyk et al (US 2009/0114211) as applied to claim 1 above, and in further view of Nogier (WO 2015/145351A1, reference made to equivalent English translation US 2017/0126172).

Regarding claim 3 modified Silvestre Mata discloses the photovoltaic panel array of claim 1 but does not explicitly disclose wherein said platform is elevated at a minimal height of 12 feet above said ground.
Nogier discloses a photovoltaic panel array positioned over a crop field, on a structure having a platform raised above the ground by a height of 3 to 5 meters (Nogier, [0069]-[0074] Fig. 1 see: solar collectors 10 tiltable about axes of rotation R are installed on a framework 22 of bearing structure 20 above crops C by poles 21 by a height of 3 to 5 meters) and configured to allow simultaneous production of solar power 
Nogier and modified Silvestre Mata are combinable as they are both concerned with the field of photovoltaic panel arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic panel array of Silvestre Mata in view of Nogier such that the platform of Silvestre Mata is elevated above the ground by a height of 3 to 5 meters as taught by Nogier (Nogier, [0069]-[0074] Fig. 1 see: solar collectors 10 tiltable about axes of rotation R are installed on a framework 22 of bearing structure 20 above crops C by poles 21 by a height of 3 to 5 meters) and configured to allow simultaneous production of solar power while allowing sufficient sunlight to pass to crops growing beneath the solar panels (Nogier, see Abstract and paras [0020]-[0024], [0074]-[0088] Fig. 2-3 see: tracking and motion of solar collectors 10 are controlled by an algorithm on computer 40 which determines an optimum balance of insolation between the crops and solar collectors depending on a desired goal) as Nogier teaches when the panel array is configured to be placed over a crop field, this height allows agricultural machines to pass beneath the panel array (Nogier, [0069]).
Furthermore as the height at which the platform is elevated is a variable that can be optimized in order to achieve a great enough height to allow vehicles to pass In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 4 modified Silvestre Mata discloses the photovoltaic panel array of claim 1 but does not explicitly disclose further comprising at least one wind strength sensor affixed to said support structure, said wind strength sensor operationally connected to said computer to provide wind strength data.
Nogier discloses a photovoltaic panel array positioned over a crop field, on a structure having a platform raised above the ground (Nogier, [0069]-[0074] Fig. 1 see: solar collectors 10 tiltable about axes of rotation R are installed on a framework 22 of bearing structure 20 above crops C by poles 21) and configured to allow simultaneous production of solar power while allowing sufficient sunlight to pass to crops growing beneath the solar panels (Nogier, see Abstract and paras [0020]-[0024], [0074]-[0088] Fig. 1-2 see: tracking and motion of solar collectors 10 are controlled by an algorithm on computer 40 which determines an optimum balance of insolation between the crops and solar collectors depending on a desired goal). Nogier teaches further comprising at least one wind strength sensor affixed to said support structure, said wind strength sensor operationally connected to said computer to provide wind strength data (Nogier, [0076], 
Nogier and modified Silvestre Mata are combinable as they are both concerned with the field of photovoltaic panel arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic panel array of Silvestre Mata in view of Nogier such that the photovoltaic panel array of Silvestre Mata is configured to allow simultaneous production of solar power while allowing sufficient sunlight to pass to crops growing beneath the solar panels as taught by Nogier (Nogier, see Abstract and paras [0020]-[0024], [0074]-[0088] Fig. 1-2 see: tracking and motion of solar collectors 10 are controlled by an algorithm on computer 40 which determines an optimum balance of insolation between the crops and solar collectors depending on a desired goal) and further comprises at least one wind strength sensor affixed to said support structure, said wind strength sensor operationally connected to said computer to provide wind strength data as taught by Nogier (Nogier, Figs. 1-2 [0076], see: the computer 40 makes determinations based on local probes including an anemometer (measuring local wind strength)) for the express purpose of providing wind strength data to factor into the optimization of crop growth and power production as taught by Nogier (Nogier, [0076]). 

Regarding claim 5 modified Silvestre Mata discloses the photovoltaic panel array of claim 4 and Nogier teaches the array further comprising 4at least one sun intensity sensor affixed to said support structure, said sun intensity sensor operationally connected to said computer to provide sun intensity data (Nogier, Figs. 1-2 [0085], 

Regarding claim 7 modified Silvestre Mata discloses the photovoltaic panel array of claim 5 wherein said sun intensity sensor measures photosynthetically active radiation in the specific spectral range of 400 to 700 nanometers (Nogier, Figs. 1-2, [0020], [0085], [0099] see: computer 40 receive signal on light energy received by crops from a pyrheliometer or pyranometer, where the examiner notes the claimed spectral range of 400 to 700 nanometers is simply the visible spectrum of light being received by the crops is radiation for use in photosynthesis).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre Mata (US 2010/0139647), in view of Chen et al (US 2009/0032089) in view of Wagner et al (EP 2275754A2, reference made to attached English machine translation) in view of Homyk et al (US 2009/0114211) and in view of Nogier (WO 2015/145351A1, reference made to equivalent English translation US 2017/0126172) as applied to claims 1, 3-5 and 7 above, and in further view of Thorne (US 2010/0263660).

Regarding claim 6 modified Silvestre Mata discloses the photovoltaic panel array of claim 5 wherein a number of said photovoltaic panel rows is greater than one (Silvestre Mata, [0041], [0044], [0048], Figs. 1 and 5-10 see: multiple rows of upright portions of U-shaped supports 17) but Silvestre Mata does not explicitly disclose 
Thorne teaches an apparatus and method for producing solar power while allowing sufficient sunlight to pass by and/or through motorized tiltable solar panel arrays to crops growing beneath the solar arrays (Thorne, see Abstract Figs. 1-2 and 10 see: rotatable photovoltaic panels 60 over plants 23) where at least one sun intensity sensor is affixed on a support structure between said photovoltaic panel rows below an axis of rotation of said photovoltaic panels (Thorne, [0031], claim 11,  Figs. 2 and 10 see: one or more probes 260 detecting plant growth cycle data including light and irradiation sensor 240 detecting intensity and direction of sunlight are both positioned below the rotatable photovoltaic panels 60 connected to controller 230). Thorne teaches the solar irradiation sensor can determine its position through a global positioning system and then calculate the angle of solar irradiation (Thorne, [0031], claim 11).
Thorne and modified Silvestre Mata are combinable as they are both concerned with solar panels.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of modified Silvestre Mata in view of Thorne such that the at least one sun intensity sensor of modified Silvestre Mata is affixed on the support structure between said photovoltaic panel rows below an axis of rotation of said photovoltaic panels of modified Silvestre Mata as taught by Thorne (Thorne, [0031], claim 11,  Figs. 2 and 10 see: one or more probes 260 detecting plant growth cycle data including light and irradiation sensor 240 detecting intensity and direction of sunlight are 
 
Regarding claim 8 modified Silvestre Mata discloses the photovoltaic panel array of claim 6 and Nogier further discloses further comprising a computer application on said computer with an algorithm to generate said signal to said vertical positional motor controller based on light intensity data (Nogier, Figs. 2-3 [0099], [0020]-[0024], [0074]-[0088] see: the algorithm control law used by the local computer 40 to optimize between power production and crop growth are based on the signals from the sensors (anemometer, pyranometer) gathering local environmental data (wind speed, sunlight intensity), the received weather forecast data, and the needs of the specific crops).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestre Mata (US 2010/0139647), in view of Chen et al (US 2009/0032089) in view of Wagner et al (EP 2275754A2, reference made to attached English machine translation) in view of Homyk et al (US 2009/0114211) in view of Nogier (WO 2015/145351A1, reference made to equivalent English translation US 2017/0126172) in view of Thorne (US 2010/0263660) as applied to claims 1 and 3-8 above, and further in view of Park (US 2010/0307479).

Regarding claim 9 modified Silvestre Mata discloses the photovoltaic panel array of claim 6, but does not explicitly disclose the array further comprising a modem 
Park teaches a photovoltaic panel array comprising a modem connected to the internet and a router operationally connected between said modem and a computer said modem providing data from said internet to said computer (Park, [0067]-[0075], Fig. 8 see: router and modem 804 connected to internet cloud 801 and controller 807 where a user through a GUI 803 on computer 802 can remotely control or configure solar panel 812 operation and maintenance, and controller 807 can retrieve weather forecast information from the internet).
Park and modified Silvestre Mata are combinable as they are both concerned with the field of photovoltaic panel arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic panel array of Silvestre Mata in view of Park such that the photovoltaic panel array of Silvestre Mata further comprises a modem connected to the internet and a router operationally connected between said modem and the computer of Silvestre Mata said modem providing data from said internet to said computer of Silvestre Mata as taught by Park (Park, [0067]-[0075], Fig. 8 see: router and modem 804 connected to internet cloud 801 and controller 807 where a user through a GUI 803 on computer 802 can remotely control or configure solar panel 812 operation and maintenance, and controller 807 can retrieve weather forecast information from the internet) as Park teaches this allows a user to remotely configure the operation and maintenance of the photovoltaic panel array, while also allowing the .

Response to Arguments
Applicant's arguments filed 29 October 2020 have been fully considered but they are not persuasive.
Applicant argues on page 8 under section “Remarks/Arguments” of the response dated 29 October 2020 that “The cited prior art all have frames made from multiple part rather than single linear members, and these frames are tilted or translated by linear actuators not by horizontal rotational motors. Applicant's design has less components and is simpler to construct operate and maintain”.
Applicant’s argument has been fully considered but is not found persuasive as it is not commensurate in scope with the limitations of claim 1. Claim 1 recites “a single horizontal linear member rotatably connected across the top of each said at least one row of vertical posts” but the claim does not specifically exclude a frame for mounting the at least one photovoltaic panel to the single horizontal linear member. Thus applicant’s argument to this point are considered moot as the arguments are not commensurate in scope with the limitations of claim 1.
Furthermore, the recitation “horizontal rotational motors” does not distinguish over the prior art structure of linear actuators as linear actuators comprise motors, either linear motors or motor providing rotation that is translated into linear movement by the structure of the linear actuator to accomplish rotation or tilting of the at least one 
Applicant’s further arguments and remarks are considered moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726